n
J             Case 1:19-cv-00003-SPW-TJC Document 2 Filed 01/07/19 Page 1 of 11




                                 IN THE UNITED STATES DISTRICT COURT                               Clerk, U S District Court
                                     FOR THE DISTRICT OF MONTANA                                     D1stnct Of Montana
                                                                                                            Billings

                               /?,;Jh,'IJ.. s fe.1/wslon.L (o,,o ~ nIV1sroN
                                    (Y \i must fill in this blank.   See         ction H)




                                                                           Case No. - - - - - - - - - - -
          (Write the full name of the plaintiff who is filing this
          complaint and prisoner number, if any.)                           (to be filled in by the Clerk's Office)

                                 Plaintiff,

                                                                                      COMPLAINT
          -against-                                                                  (Pro Se Prisoner )



                                                                           Jury Trial Demanded:/     Yes • No
          (Write the full name(s) of each defendant who is                                         (check one)
          being sued. If the names of all the defendants cannot
          fit in the space above, please write "see attached" in
          the space and attach an additional page with the full
          list of names. The names listed in the above caption
          must be identical to those contained in Section IV.
          Do not include addresses here and do not use et al.)

                                 Defendants.



                                                        NOTICE                                                     7
    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public           I
    access to electronic court files. Under this rule, papers filed with the court should not contain: an
    individual's full social security number or full birth date; the full name of a person known to be a minor; or
    a complete financial account number. A filing may include only: the last four digits of a social security
    number; the year of an individual's birth; a minor's initials; and the last four digits of a financial account
    number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or
    any other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed
    in forma pauperis.


         Prisoner Complaint Form       \ \                                                     (Revised June 2018)
         Plaintiff's Last Name         t\     10   £ ·£::(L/                                           Page 1 of9
     Case 1:19-cv-00003-SPW-TJC Document 2 Filed 01/07/19 Page 2 of 11




                                        INSTRUCTIONS
1.     Use this form to file a civil complaint with the United States District Court for the
       District of Montana. Include only counts/causes of action and facts - not legal arguments
       or citations. You may attach additional pages where necessary. Your complaint must be
       typed or legibly handwritten in ink and on white paper. Write on only one side of the
       paper. Do not use highlighters and do not staple or otherwise bind your papers. All
       pleadings and other papers submitted for filing must be on 8 ½" x 11" paper (letter size).
       You must sign the complaint (see page 8). Your signature need not be notarized but it
       must be an original and not a copy. The Clerk's Office cannot provide you copies of
       documents in your file without prepayment of $0.10 per page (for documents
       electronically available) or $0.50 (for documents not electronically available). Please
       keep a copy of the documents you send to the Court.

2.     The filing fee for a complaint is $350.00 plus a $50.00 administrative fee for a total of
       $400.00. This amount is set by Congress and cannot be changed by the Court. If you pay
       the filing fee , you will be responsible for serving the complaint on each defendant and
       any costs associated with such service.

3.     If you are unable to prepay the entire filing fee and service costs for this action, you may
       file a motion to proceed in forma pauperis. If you are a prisoner and your motion to
       proceed in forma pauperis is granted, the Court will assess an initial partial filing fee
       equal to 20% of the average monthly deposits to your prison account for the six months
       immediately preceding the filing of the action, or 20% of the average monthly balance in
       your prison account for the same six-month period, whichever is greater. Thereafter, the
       balance of the $350.00 filing fee will be collected in installments equal to 20% of your
       preceding month's income any time the amount in your account exceeds $10.00. The
       $50.00 administrative fee does not apply to persons granted informa pauperis status.
       You will be required to continue making these payments even if you complaint is
       dismissed.

4.     Complaints submitted by persons proceeding in forma pauperis and complaints submitted
       by prisoners suing a governmental entity or employee must be reviewed by the Court
       before the defendants are required to answer. See 28 U.S .C. §§ 1915(e)(2), 1915A(a); 42
       U .S.C. § 1997e(c). The Court will dismiss your complaint before it is served on the
       defendants if: (1) your allegation of poverty is untrue; (2) the action is frivolous or
       malicious; (3) your complaint does not state a claim upon which relief may be granted; or
       (4) you sue a defendant for money damages and that defendant is immune from liability
       for money damages. After the Court completes the review process, you will receive an
       Order explaining the findings and any further action you may or must take. The review
       process may take a few months; each case receives the judge's individual attention.


Prisoner Complaint Form 1 \ \.) ~ ~- JI                                        (Revised June 2018)
                          ~
Plaintiff's Last Name --~-~.-,...-----~
                                      \ ._,,- -- - - - -- -                            Page 2 o/9
     Case 1:19-cv-00003-SPW-TJC Document 2 Filed 01/07/19 Page 3 of 11




       Plaintiffs should not serve defendants, pursue discovery, or request entry of default
       judgment prior to the completion of this review process.

5.     Prisoners who have had three or more cases dismissed as frivolous, malicious, or failing
       to state a claim upon which relief may be granted (strikes) will not be permitted to file
       any further civil actions without prepaying the filing fee unless they are in imminent
       danger of serious harm. See 28 U.S .C. § 1915(g).
6.     Prisoners may not maintain more than two civil actions in forma pauperis at one time,
       unless the prisoner shows that he or she is under imminent danger of serious physical
       lllJury.

7.     The case caption (page 1 of this fom1) must indicate the proper Division for filing. The
       proper Division is where the alleged wrong(s) occurred. When you have completed your
       complaint, mail the original of your complaint and either the full filing fee or your
       motion to proceed in fonna pauperis to the proper Division:

Billings Division:    Big Horn, Carbon, Carter, Custer, Dawson, Fallon, Garfield, Golden
                      Valley, McCone, Musselshell, Park, Petroleum, Powder River, Prairie,
                      Richland, Rosebud, Stillwater, Sweetgrass, Treasure, Wheatland, Wibaux,
                      and Yellowstone Counties
     U.S. District Court Clerk, 2601 2nd Avenue North, Suite 1200, Billings, MT 59101

Butte Division:         Beaverhead, Deer Lodge, Gallatin, Madison, and Silver Bow Counties
                     U.S. District Court Clerk, 400 N. Main, Butte, MT 59701

Great Falls Division: Blaine, Cascade, Chouteau, Daniels, Fergus, Glacier, Hill, Judith Basin,
                      Liberty, Phillips, Pondera, Roosevelt, Sheridan, Teton, Toole, and Valley
                      Counties (Crossroads Correctional Center is located in Toole County
                      and aJI claims arising at CCC should be filed in Gre~t Falls)
          U.S. District Court Clerk, 125 Central Ave. West, Great Falls, MT 59404

Helena Division:      Broadwater, Jefferson, Lewis & Clark, Meagher, and Powell Counties
                      (Montana State Prison is located in Powell County and all claims
                      arising at MSP should be filed in Helena)
            U.S. District Court Clerk, 901 Front St., Ste 2100, Helena, MT 59626

Missoula Division:      Flathead, Granite, Lake, Lincoln, Mineral, Missoula, Ravalli, and Sanders
                         Counties
                  U.S. District Court Clerk, P.O. Box 8537, Missoula, MT 59807



Prisoner Complaint Form ' \ , \ -Q. ~ ~                                       (Revised June 2018)
Plaintiff's Last Name ----<~>--_v_ .U
                                    ~k:~..p--------                                    Page 3 of9
      Case 1:19-cv-00003-SPW-TJC Document 2 Filed 01/07/19 Page 4 of 11




I.        Parties to this Complaint
          A.     Plaintiff                             ·        j                  , {            I
                         Name:             _ S_i-~e=-+-P~/LQ;t]~-~:H~v~b~e_,_C_
                                                                              : _ _ __
                                  All other names by which you have been known:




                                  ID Number:
                                  Current lnsti-tut-io-n:-~-e-/      h-o<.J_S_~- -~-~- - -Oe- /4_A_l_;Jf1- z----y~' J,f:;
                                  Address:       3/ 6 5             k:,f.J         Av.f ;f-,
                                               .BJLv 51 M 1                        ,s1,at
     Indicate whether you are a prisoner or other confined person as follows (check all that apply):
                  •      Pretrial detainee
                  •      Civilly committed detainee
                  •      Immigration detainee
                  •      Convicted and sentenced state prisoner
                  •      Convicted and sentenced federal prisoner
                 .0'     Other(explain) (gse.s W«-0 J;s m,~S § e\J.

          B.         Defendant(s)
                           Provide the information below for each defendant named in the complaint,
                           whether the defendant is an individual, a government agency, an
                           organization, or a corporation. Make sure that the defendant(s) listed
                           below are identical to those contained in the above caption. For an
                           individual defendant, include the person's job or title (if known) and check
                           whether you are bringing this complaint against them in their individual
                           capacity or official capacity, or both. Attach additional pages if needed.

          Defendant No . 1:
                     Name:
                     Job or Title:
                     Employer:
                     Address :                    JJoc+h L 7 th 5k -<-<:t:
                                             'L. \ t
                                            Ei\\;~l /v\T ~o\\u \
                              •     Individual capacity                        /       Official capacity



Prisoner Complaint Form                     1\,,t\          -re(\
Plaintiff's Last Nam e - - - -b-\----'-...,.',,l_....~ c---+-',~"E..-~-11-=:c...__ _ _ _ __   _
                                                                                                           (Revised June 2018)
                                                                                                                    Page 4 o/9
      Case 1:19-cv-00003-SPW-TJC Document 2 Filed 01/07/19 Page 5 of 11




       Defendant No. 2:
               Name:
               Job or Title:
               Employer:
               Address:          22.0       .AL L:Z ±h.. ~f.
                                 f;:JJ.'eJs , /11T    S'il o l
                     •     Individual capacity          ~ Official capacity
        Defendant No. 3:
               N ame:
               Job or Title:
               Employer:
               Address:


                     •     Individual capacity           •   Official capacity
        Defendant No. 4:
               Name:
               Job or Title:
               Employer:
               Address:


                     •     Individual capacity           •   Official capacity
  (NOTE:    If more space is needed to furnish the above information, continue on a blank sheet
                                labeled "APPENDIX A: PAR11ES').

II.     Basis for Jurisdiction
        Indicate below the federal legal basis for your claim, if known. This form is designed
        primarily for pro se prisoners challenging the constitutionality of their conditions of
        confinement, claims which are often brought under 42 U.S.C. § 1983 (against state,
        county, or municipal defendants) or in a "Bivens" action (against federal defendants) .

                         42 U.S.C. § 1983 (state, county, or municipal defendants)

               •         Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S.
                         388 (1971) (federal defendants)

Prisoner Complaint Form                                                          (Revised June 2018)
Plaintiff's Last Name           ~ R:,~                                                   Page 5 of9
       Case 1:19-cv-00003-SPW-TJC Document 2 Filed 01/07/19 Page 6 of 11




III.     Statement of Claim(s)
         State as briefly as possible the facts of your case. Describe how each defendant was
         personally involved in the alleged wrongful action, along with the dates and locations of
         all relevant events. You may wish to include further details such as the names of other
         persons involved in the events giving rise to your claims. Do not cite any cases or
         statutes. If more than one claim is asserted, number each claim and write a short and
         plain statement of each claim in a separate paragraph.

         A.        Count I:
                   1.     What federal constitutional or statutory right(s) do you claim is/are being
                          violated by defendants?                                                  1
              vJ_rovtJ_       fv J1,J    1'0      (q_{'f.L/'Ct;   /..e,[   I    ~ 05 5 c) /J profd t:J /
         l. os s
                   2.
                        o   r Whath date
                                    o 0 5 n. t.i t1 L o,; s o-f
                                          1                                    oobI D e- b+--
                                         and apptoximate time did the evtmts giving rise to your claim(s)
                             occur?



                   3.        Supporting Facts: (Include all facts you consider important, including
                             names of persons involved, places, and dates. Describe what happened
                             without citing legal arguments, cases, or statutes).


                   Set.. S(,fe(-d-'(__s~~+-                       -of-     ~
                                                                                                     ,"--

                                        B,        'G~4etMtvrJ\--           of     Q__;~t ~   $3

                   4.         Defendants Involved: (List the name of each defendant involved in
                              this claim and specifically describe what each defendant did or did
                              not do to allegedly cause your injury).

              Qftp~"~ •I ~)
                        s~e_       5~?4"~-k sLz..-L-t- ol' f ct ~
               r'       A~~~\ 'f,             ~     .   ;s¼b0\t ut' c\""°'-~':~L\
  (NOTE: For each additional claim, use a blank sheet labeled "APPENDIX B. STATEMENT
     OF CLAIMS." You must address paragraphs III(A)(l-4) for each count., following the
                              directions under paragraph III.

Prisoner Complaint Form                             I) ,,.                                   (Revised June 20 I 8)
Plaintiff's Last Name               \\. \J ~ C \'-"""                                                 Page 6 of9
                             ---------------
Case 1:19-cv-00003-SPW-TJC Document 2 Filed 01/07/19 Page 7 of 11
                   A f'P t::Al D J:'X D! f. ~vei- for /Ge, /:d1 "
                     fl                                                                                                             --l\
        tiab. ~ A"' I ~ h~ve_ 5\<...¼, \" \."'\._ \o ~O;i.\-- C\ 'ooYI~ of
                  Case 1:19-cv-00003-SPW-TJC Document 2 Filed 01/07/19 Page 8 of 11
V,                                                                                                                            "ij,         7... ~cAJ
 }~fo'{/~           4 boY\l,,,rf\"1'1.           ~ :I ~~J
                                               1o f;J P,~Je/ LL(, for
 Sevv.-c,.s D-F' aif' ci GJ':S motJ,/or lor q I-me, oF qfprox,m, :.J
                                                                                                                              .l'z;
 2:i, 5 ,rn nfA q .J- "1'3 oo q mon /.. ~ -lo 4            <If ~ O50 ~ f f"Y ;,y,;k l;J , £ 10 >1-
                                                                        !!/j
 Y'tjl Job Jn- ""d., 1--here-Cre_ 0r.id Jo L5e, cr-e,J) (qrd5 .Jo /J'!) 1-4(__
 G.P.~ q;1 J_ lk- loe.n. /or (f}.j bond, .J:' Ji ,d r~ /4re5 ./- qJj,: c£ lo J
 VYlj Cre ./,:/ (qrJ5 , T l\ f>;J 1flJ ~r fk C:P, S                                         hen 1/                      :J.
::CoJi/1 /,iqJ )o ~ ~ rr:y rnor-fJ'tJe___ ~ v~,d, w~s 63/, 3?;
eueo        l'nonJ~ Clnd.. JJ.Lf2;; -tor -!he lo/ l"e,f)./- Cf./-- 16 /._ fi;O,/J s-1; Iv)
 'f?.11:1)5 1 /vi on L;,, ~ , ~ .                                                               (..
; wt,§ uJ)~                    Mj LJ.,,ev.; Wq.5 A?orf0r1 t- /4 'i I Vq5
  'S~o oo 4 f roxof'iJ Ik..!J c>-'<' 't, <"-/\c\A; +~ i /\ ~q_Yr- vJ °''a o,,\iov\--
                                                                       I\~


1\ o~, oo o,  ·              ,- , I \::Q,p.\-- u\l w't-t\ \¼., G,~5.
 ¾~u'\\- bu\- \ Q,\\ "Q~\;/\ ~ C\f-\er c:i_\.;iov\--- b ~W\~5 <:l'I\ ~
 ~j'flJ ~j Cf~:\__ c.v,_r ~ <::i f -\-k \Jo~\, \c»°''i\ J ~ \ fl\,,r½°:J
                                                                0,

 0-\1'~ lo\- ~~~, 1- cl'-6. 911\"\\ ~ ~'Ur o..~ob lou\- -\¼,'<\ '11"
 Wo..'::i   \ou       <>...\.t.,   \.o       So..v~ '«'_j       V\Q ~s Q.,---, -::t.. \oo-l--              ~ ~\c~~
      ~     'Ii\~  ~~" ~ Y Wq_:i s v                        Co\) r \-- \ci O,,tj' r_j C~"-G\_,
                                                                t--\_, 1 f\

 \\o<'<\\.,,<;:i o.~ \ o'b +--:~ J:- q \so V\~~ \-o ~_j \-~, 1 °'\\<ic ~s
C\'{\
                                                                              0
 £e.e,s eA-c,, ½ o\-o c~ \i.~(+. I             c,,                \e,, ¾ '\ ~\cj ~"-'.:) C\~
                                                                 W<.t'.:)    0 V\a. \,

 0~ \'l\j h\\1o °"l\'b,. ~\               60e.,, ~o -\-~e.,:::ie_. \o...(\o-\ O\l        o..l;:i
.~ \tl, (.\,~~ e( l:                              \>)\;~c;: 0-(:: ~ \ ~~
                                              ~\l\l                                                               •t4,_\,'ilR'::)
                                % k.'r j ~()
                                   lt \'Y\                  l     '(              %t, o9                        e,~
                                                     ~                      ~ \ru..'0
                                                                                                 J\K)\)   \:,

;-\\-t 6' 'l, \ o-,, ~e,'.:fJ \-c M \Y\ i I\') \ ro'II\    :'.) <1.\\e.~  L              Q._<i   \ , Q.; /\ 'j.   6,'-oI'\'\ i ½Q.(; ,            f
:r-    '»%    W10!'t)\'✓1s                             ~
                                     I f\Q,J'Ce.0:.t\.el,,        q[,;o      -Gr fo-k. l o +w O ¼~ .' l-
                                                                                Cf
:-1-1,ct-l-- I ci r>1 4 b bt1'J I e. \,'e__ f tr   WV\'. v\t\ I:;, l I\ <.\.;O e.i, vt;, 12..                                                 0
       Case 1:19-cv-00003-SPW-TJC Document 2 Filed 01/07/19 Page 9 of 11




IV.      Injuries
         If you sustained injuries related to the events alleged above, describe your injuries and
         state what medical treatment, if any, you required and did or did not receive. (Do not cite
         legal arguments, cases, or statutes). Attach additional pages if needed.




     (NOTE: If more space is needed to furnish the above information, continue on a blank sheet
                               labeled "APPENDIX C: INJURY") .

V.        Relief
          State briefly what you want the court to do for you. Make no legal arguments. Do not cite
          any cases or statutes. If requesting money damages, include the amounts of any actual
          damages and/or punitive damages claimed for the acts alleged. Explain the basis for
          these claims.




     (NOTE: If more space is needed to furnish the above information, continue on a blank sheet
                      labeled "APPENDIX D: REQUEST FOR RELIEF").

VI.      Exhaustion of Administrative Remedies Administrative Procedures
         The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that "[n]o
         action shall be brought with respect to prison conditions under section 1983 of this title,
         or any other Federal law, by a prisoner confined in any jail, prison, or other con-ectional
         facility until such administrative remedies as are available are exhausted."
         Administrative remedies are also known as grievance procedures. Your case may be
         dismissed if you have not exhausted your administrative remedies.

         A.    Did your claim( s) arise while you were confined in a jail, prison, or other
               correctional facility?
                         •      Yes                             No
If yes, name the jail, prison, or other correctional facility where you were confined at the time of
the eyents giving rise to your claim(s).



         B.      Does the jail, prison, or other con-ectional facility where your claim(s) arose have
Prisoner Complaint Form , \ . "n.      c~-
Plaintiff's Last Name ___t'~_v_D_.k~.h~......- - - - - - -
                                                                                 (Revised June 2018)
                                                                                          Page 7 of 9
                       Case 1:19-cv-00003-SPW-TJC Document 2 Filed 01/07/19 Page 10 of 11




                                     a grievance procedure?
                                     •       Yes        •       No                  Do not know

                           C.        Did you file a grievance in the jail, prison, or other correctional facility where
                                     your claim(s) arose concerning the facts relating to this complaint?
                                             •      Yes                      •       No

                           D.        If you did file a grievance answer the following questions:
                                     1.      Where did you file the grievance?



                                     2.      What did you claim in your grievance?




                                     3.      What was the result, if any?




                                     4.      What steps, if any, did you take to appeal that decision? Is the grievance
                                             process completed? If not, explain why not. (Describe all efforts to
                                             appeal to the highest level of the grievance process.)




                            E.       If you did not file a grievance, answer the following questions:
                                     1.      If there are any reasons why you did not file a grievance, state them here:

                     fAJ    c\c..,r<\':,   .t~       ~o .\- \. "     Qf<"-       wlo, ~ , [I\.. '11 c DF                  °'"" l     q Is
                 \'     \AA~ fi°i~ ( l\1f?fcfu       a19'no?fie~fn~~1~~id i~~J\.i~~ of your claim,
                -           .                state who you informeQ, when and how, and their resp_onse, if Jll}X_:            \ .\
(QV\ or       c.l\?oJ\-    Od-oba.r        l /2...o\{> t       \'(\~r'f'Y\e.-J.. +k Q(N-sl,fl<:J olr.J.-, :c .,er             -Y\'\,L\-r S-,
J
 \J\~Q,~ll;
            ~
                 .\-o srQ.,Qt. \--o ll V\, ~-H-o(V\,t~ .oi-kc t\i\'\V\ +~0\-\--1 ~tl'o {\~ ~ 'J..(i I(\ ~o ~
                                 F.
                                                                                                                             °' J .
                                           Please set forth any a~tional information that is relevant to the exhaustion of o (\ ~(,e>,3t,«.,eS.
-:t,:: qlY/         ~         .{:) I your administrative remedies.
            ~- i     .:,
                         0
                           '1     .,,,,-,.<>rl' ~h c,r1d (qno0tfl .J-       o+                      _
                                                                                        how. -J-V'1IL-- 6tr5k11"f'I vJ(Jr-k5 J:. ~~~
~O'-V_ -+.-½~5/('~~f
C(jf~J,ot1s    r-v     c.; "--/
                                 ?i.r'-·       +~e--+o~i---..r' -a'~:t.:__ , ,kt1,;u,J d •~Y>t- k v1ow v wh'1f or w~<.\i no.J-
                                e.svrneo- m_j ;r1mx.~n.sc::__,.
                     (NOTE: You may attach as t!Xhibits to this complaint any documents related to the exhaustion of
                                                   your administrative remedies.)



                     Prisoner Complaint Form       ~9'0:---                                            (Revised June 2018)
                     Plaintif.f's Last Nam e - ---'~~.,_.~,._,_~..-:.--..- - - - - - - -                        Page 8 of9
------------------------- ·--                                    - -·

          Case 1:19-cv-00003-SPW-TJC Document 2 Filed 01/07/19 Page 11 of 11




       VII.    Plaintiff's Declaration
               A.     Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best
                      of my knowledge, information, and belief that this complaint: ( 1) is not being
                      presented for an improper purpose, such as to harass, cause unnecessary delay, or
                      needlessly increase the cost of litigation; (2) is supported by existing law or by a
                      nonfrivolous argument for extending, modifying, or reversing existing law; (3) the
                       factual contentions have evidentiary support or, if specifically so identified, will
                       likely have evidentiary support after a reasonable opportunity for further
                       investigation or discovery; and (4) the complaint otherwise complies with the
                      requirements of Rule 11.
               B.       I understand I must keep the Court informed of my current mailing address and
                       my failure to do so may result in dismissal of this Complaint without notice to me.
               C.     I understand the Federal Rules of Civil Procedure prohibit litigants filing civil
                       complaints from using certain information in documents submitted to the Court.
                      In order to comply with these rules, I understand that:
                               social security numbers, taxpayer identification numbers, and financial
                               account numbers must include only the last four digits ( e.g., xxx-xx-5271,
                               xx-xxx5271, xxxxxxxx3567);
                               birth dates must include the year of birth only (e.g., xx/xx/2001); and
                       •       names of persons under the age of 18 must include initials only (e.g. L.K.).
       If my documents (including exhibits) contain any of the above listed information, I understand it
       is my responsibility to black that information out before sending those documents to the Court.
                  I understand I am responsible for protecting the privacy of this information.
               D.     I understand the submission of a false statement or answer to any question in this
                       complaint may subject me to penalties for perjury. I declare under penalty of
                      perjury that I am the Plaintiff in this action, I have read this complaint, and the
                       information I set forth herein is true and correct. 28 U.S .C. § 1746; 18 U.S.C. §
                       1621 .
               E.     This Camplai,H was deposited in the prison system fo :- lcgal mail, postage prepaid
                      or paid by the prison, on

              Executed at    YCOF                        011   Jsnv<-t,0 2-           '20J3._.
                                   (Location)                              (Date)

                      Signature of Plaintiff:    .M-L
                                                    A J

                      Printed Name of P l a i n t i ~
                                                                         %-----
                                                                         HJhttr-
                      Prison Identification #:- - - - - - - - - - - - - - - - - - - --

                      Prison Address   &~~
                                       ____!_,_ '~ -
                                                     f:2i~v,.
                                                        T       -S'I.JQ
                                                                         £,
                                                                          l
                      City                                              State               Zip Code

       Prisoner Complaint Form
       Plaintiff's Last Name ___
                                    \l. \a.. '- ()
                                    u._....v_~__i--_\_ ~_ _ _ _ _ _ _ __
                                                                                      (Revised June 2018)
                                                                                              Page 9 of9
